DETAILED ACTION
Claims 1-35 are pending, and claims 1-9, 11, 20-21, 24-27, and 29 are currently under review.
Claims 10, 12-19, 22-23, 28, and 30-35 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, a powder mixture, and the species of spherical particles and TiC in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the search can be made without serious burden.  This is not found persuasive because the restriction basis for the instant application is unity of invention, not restriction under MPEP 803.  Thus, applicants’ argument is moot because it does not pertain to the requirements of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 12-19, 22-23, 28, and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites that the nanoparticles are TiC nanoparticles.  Claim 27 further depends from claim 9, which recites that the nanoparticles comprise TiC.  It is unclear to the examiner as to how claim 27 differentiates from claim 9.  If claim 27 infers that the nanoparticles are mainly TiC, it is further unclear as to what specific amount of TiC, if any, contained in the nanoparticles is required to meet the limitation of “TiC nanoparticles” compared to nanoparticles that merely “comprise TiC”.  The examiner interprets claim 27 to be met by any nanoparticle composition that has an amount of TiC greater than the other constituents of said nanoparticles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, 20-21, 25-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AlMangour et al. (2016, Selective laser melting of TiC reinforced 316L stainless steel matrix nanocomposites: influence of starting TiC particle size and volume content).
Regarding claim 1, AlMangour et al. discloses a powder mixture containing stainless steel and nanosized TiC, which reasonably meets the claimed limitations of a powder mixture comprising a first material of steel powder and a second reinforcement nanoparticle material different from the first material [abstract, p.142 “powder feedstock”].  The examiner notes that the recitations of “for use in…” and “adapted to form a composite…” are instances of intended use and functional language, which upon further consideration, is not considered to impart any further structure to the instant claim that is not already expressly recited.  See MPEP 2111.02 & MPEP 2173.05(g).  In other words, the examiner submits that the powder mixture of AlMangour et al., which is compositionally similar to that as claimed, would be entirely capable of being used for additive manufacturing and forming a composite when solidified by 
Regarding claim 2, AlMangour et al. discloses the powder of claim 1 (see previous).  The examiner again notes that the limitation of “wherein the nanoparticles are embedded in a matrix of the composite object…” is a functional limitation pertaining to how the nanoparticles behave when formed into an object rather than the actual particle structure itself.  The examiner accordingly submits that the powder of AlMangour et al., which is substantially similar to that as claimed, would be entirely capable of being embedded in a chemically unmodified form upon forming a composite object absent concrete evidence to the contrary.  Nonetheless, AlMangour et al. also clearly depicts composite microstructures after additive manufacturing that show nanoparticle compositions embedded and chemically unmodified (ie. still TiC) within the steel matrix [fig.6-7].
Regarding claims 3-4, 6-9, 11, 20, 25-27, and 29, AlMangour et al. discloses the powder of claim 1 (see previous).  AlMangour et al. further discloses that the powder mixture specifically includes nanoparticles of TiC that are depicted to be substantially spherical having a size of 50 nm with no discernible internal grains in an amount of 2.5 to 15 volume percent, and spherical steel particles having a particle size of 45 microns and grains depicts to be larger than 1 micron [p.142 “powder feedstock”, fig.6].  The examiner notes that the aforementioned powder parameters of AlMangour et al. fall within the .
Claim(s) 5 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AlMangour et al. (2016, Selective laser melting of TiC reinforced 316L stainless steel matrix nanocomposites: influence of starting TiC particle size and volume content) as applied to claim 1 above and evidenced by Sandmeyer Steel (2014, Specification sheet: alloy 316/316L).
Regarding claims 5 and 24, AlMangour et al. discloses the powder of claim 1 (see previous).  As stated previously, AlMangour et al. discloses that the steel is a commercially available 316L steel; however, AlMangour et al. does not expressly teach a composition as claimed.  However, as evidenced by Sandmeyer Steel, it is known that 316L steel has a composition as seen in table 1 below [p.1].  The examiner notes that the disclosed steel composition of Sandmeyer Steel falls within the instantly claimed ranges.  See MPEP 2131.03.
Table 1.
Element (wt.%)
Claim 5 (wt.%)
Claim 24 (wt.%)
Sandmeyer Steel (wt.%)
Fe
Not limited

Balance
C
0 – 0.1

0.03

2 – 3

2 – 3
Ni
10 – 15

10 – 14
Cr
16 – 19

16 – 18
S

0 – 0.03
0.03
P

0 – 0.045
0.045
N

0 – 0.16
0.1
Cu

0 – 0.5
0
Si

0 – 1
0.75
Mn

0 – 2
2



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6-7, 20-21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over AlMangour et al. (2016, Selective laser melting of TiC reinforced 316L stainless steel matrix nanocomposites: influence of starting TiC particle size and volume content).
Regarding claims 3-4, 6-7, 20-21, and 25, AlMangour et al. discloses the powder of claim 1 (see previous).  Although AlMangour et al. does not expressly teach grain sizes as claimed, the powders depicted by AlMangour et al. do not clearly exhibit internal grains, such that overlapping particle grain sizes relative to .
Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over AlMangour et al. (2016, Selective laser melting of TiC reinforced 316L stainless steel matrix nanocomposites: influence of starting TiC particle size and volume content) as applied to claim 1 above, and further in view of Sandmeyer Steel (2014, Specification sheet: alloy 316/316L).
Regarding claims 5 and 24, AlMangour et al. discloses the powder of claim 1 (see previous).  As stated previously, AlMangour et al. discloses that the steel is a commercially available 316L steel; however, AlMangour et al. does not expressly teach a composition as claimed.  However, it would have been obvious to utilize the 316L composition of Sandmeyer Steel as it provides improved corrosion resistance [p.1].  The examiner notes that the disclosed steel composition of Sandmeyer Steel falls within the instantly claimed ranges.  See MPEP 2131.03.
Table 1.
Element (wt.%)
Claim 5 (wt.%)
Claim 24 (wt.%)
Sandmeyer Steel (wt.%)
Fe
Not limited

Balance
C
0 – 0.1

0.03
Mo
2 – 3

2 – 3
Ni
10 – 15

10 – 14
Cr
16 – 19

16 – 18
S

0 – 0.03
0.03


0 – 0.045
0.045
N

0 – 0.16
0.1
Cu

0 – 0.5
0
Si

0 – 1
0.75
Mn

0 – 2
2



Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734